                  Case 1:18-cv-10735-PAC Document 4 Filed 11/19/18 Page 1 of 2


AO440(Rev. 06/12) Summons in aCivil Action


                                   UNrrpo Srarns Drsrrucr CoURT
                                                               for the

                                                   Southern District of New York


 JANNACE MOJICA, on behalf of herself and others                 )
             similarly situated,                                 )
                                                                 )
                                                                 )
                          Plaintffis)                            )
                              v.                                         Civil Action No.    18cv10735
        NATIONAL STAFFING SOLUTIONS, INC.,




                         Defendant(s)


                                                 SUMMONS IN A CIVIL ACTION

To:   (Defendont's name and address)    NATIONAL STAFFING SOLUTIONS, lNC.
                                        603 6th Street N.W.
                                        Winter Haven, FL 33881




          A lawsuit has been filed against you.

          Within 2 I days after service of this summons on you (not counting the day you received it)   or 60 days if you
                                                                                                            -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P . 12 (a)(2) or (3 )  you must serve on the plaintiff an answer to the attached complaint or a motion under Rule I 2 of
                     -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifls attorney,
whose name and address are: FELIX Q. VINLUAN, Esq.
                                   Law Office of Felix Vinluan
                                        69-10 Roosevelt Avenue, 2nd Floor
                                        Woodside, NY 11377




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:     November 19, 2018                                                           /s/ S. James
                                                                                      Signature of Clerk or Deputy Clerk
                  Case 1:18-cv-10735-PAC Document 4 Filed 11/19/18 Page 2 of 2


AO 440 (Rev. 06/12) Summons in   a   Civil Action   (Page 2)


 Civil Action No.

                                                        PROOF OF SERVICE
                        (This section should not befiled with the court unless requircd by Fed R. Civ. P. a Q)

          This summons for           fuame of individual and title, if any)

was received by me on (date)


          C    I personally served the summons on the indivi dual at (place)
                                                                                           on   (date)                                   ;or
          O    I left the summons at the individual's residence or usual place of abode with                        fuame1

                                                                            , a person ofsuitable age and discretion who resides there,
          on   (date)                                    , and mailed a copy to the individual's last known address; or

          O    I served the summons or               (name of individual)                                                                        , who is
           designated by law to accept service ofprocess on behalfof                      @ame   oforganization)

                                                                                           on   (date)                                   ;or
          O    I returned the summons unexecuted because                                                                                              ;or
          O    Other gpecfu):




          My fees are $                                  for travel and $                        for services, for     a   total   of$         O.O0



          I declare under penalty of perjury that this information is true.



Date:
                                                                                                         Server's signature



                                                                                                     Printed name and title




                                                                                                         Server's address


Additional i nformation regarding attempted service,                    etc   :
